PER CURIAM:
Stacy W. Howard appeals the district court’s order, accepting the magistrate judge’s recommendation and denying relief on Howard’s 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Howard v. Georgetown County Gov’t, No. CA-04-36-6-13AK (D.S.C. Feb. 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED